Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawabe Pub. No. US 2008/0150839 A1 [Kawabe].
8.  Kawabe discloses non-transitory, computer-readable, and tangible medium storing instructions thereon, that when executed, are configured to cause one or more processors to [necessary for the display disclosed in ¶ 2 for instance]: set a first indication that a first sensing type for a display panel is to occur during an off period for the display panel [¶ 38 perform a luminance equalization process]; set a second indication that a second sensing type for the display panel is to occur during the off period for the display panel [perform method a second time]; determine whether the first sensing type and the second sensing type are to occur within a threshold time of each other [id. exceeded a certain value]; upon determining that the first sensing type and the second sensing type are not to occur within the threshold time of each other [i.e., they each perform after their respective value is exceeded], perform a first sensing having the first sensing type and perform a second sensing having the second sensing type [id. perform the process after a query has exceeded a certain value]; and upon determining that the first sensing type and the second sensing type are to occur within the threshold time of each other, delay the first sensing and performing the second sensing [where no threshold is exceeded].
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe in view of Nakano et al. Pub. No. US 2007/0252785 A1 [Nakano].
1.  Kawabe discloses a method [Fig. 1] comprising: tracking usage of a display [¶ 38 where the measured current reflects the deterioration of the organic EL element]; determining whether the display usage has surpassed a first threshold [id. exceeded a certain value] and whether the display is off [¶ 37 KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1390 (U.S. 2007). 
6.  Kawabe in view of Nakano teaches upon determining that the display usage time counter has not surpassed the first threshold or that the display is not off [Kawabe ¶ 45 image input], delaying sensing until at least a next available sensing period [wait until off].  
. 

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe.
14.  Kawabe discloses a system [Fig. 1] comprising: a display [4] having sensing circuitry configured to sense parameters of the display during an off state of the display [5 and ¶ 37]; a processor [1 and 3]; and memory storing instructions that [2], when executed, are configured to cause the processor to: cause the sensing circuitry to scan the display in a frame-by-frame basis [¶ 40 where this occurs one line at a time]; determine whether a user interrupt has occurred during the scan [¶ 45 image is detected]; upon determination that no user interrupt has occurred during the scan: determine whether a frame of the scan has been completed; and upon completion of the frame, store frame data for the frame to update compensation values for driving the display [id. the luminance equalization display resumes]; and upon determination that the user interrupt has occurred during the scan [when image input from outside], abandon current frame data [the luminance equalization display is interrupted].  Kawabe is silent on begin the frame of the scan again at a later scanning opportunity.
However the examiner takes official notice that it is notoriously old and well known in the art to have a scan when interrupted begin the frame again.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawabe as required by this claim, since such a modification increases the predictability of the device. 
15.  Kawabe teaches wherein the parameters of the display comprise non-uniformity of the display [¶ 38 perform luminance equalization process on deteriorated pixel]. 
 	16.  Kawabe teaches wherein the non-uniformity of the display is a result of aging of emissive elements or transistors in the display [¶ 38 where this must be the case]. 

18.  Kawabe discloses a method comprising: sensing a display during an off state of the display, wherein sensing the display derives compensation values to compensate for non-uniformity of the display when the display is driven [¶ 38 a luminance equalization process is performed while no image is input, i.e., off state]; receiving an indication that the display is in an on state [¶ 45 equalization is interrupted]; predicting aging during the on state based at least in part on the sensing of the display in the off state [¶ 41 based on measurements]; receiving an indication that the display has entered a subsequent off state [no image received]; re-sensing during the subsequent off state to obtain re-sensing values [method is restarted].  Kawabe is silent on adjusting prediction of aging during subsequent on states based at least in part on a difference between re-sensing values and the predicted aging.  However there are a finite number of way for display optimization.  Adjusting based on difference between re-sensing values and the predicted aging is one such well-known solution.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawabe as required by this claim, since “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1390 (U.S. 2007).  
Allowable Subject Matter
Claims 2-5, 9-13, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613. The examiner can normally be reached Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gustavo Polo/              Primary Examiner, Art Unit 2694